 iIn the Matter of CHARLES T. BURKE AND JAMES F. BURKE DOINGBUSINESS UNDER THE NAME AND STYLE OF SWIFT LUBRICATOR COMPANY.andINTERNATIONAL ASSOCIATION OF MACHINISTS, A. F. OF L.CaseNo. R-5184.-Decided April 29,'1943,Mr. James L. Burke,of Elmira,N. Y., for the Company.Mr. Claude W. Fairfield,of Elmira,N. Y., for the Union.,Mr.LouisCokin,of counselto the Board.'DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE,Upon petition duly filed by International Association of Machin-ists, A. F. of L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of ' Charles T. Burke and James F. Burke, doing businessunder the name and style of Swift Lubricator Company, Elmira,New York, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeFrancis V. Cole, Trial Examiner.Said hearing was held at Elmira,The Company and the Union ap-peared, participated,, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues. ' The Trial Examiner's rulings made at thehearing are, free from prejudicial error and are, hereby affirmed.Upon the entire record -in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYSwift Lubricator Company is a copartnership composed of CharlesT. Burke and James F. Burke. The Company is engaged in' themanufacture, of metal frame, parts, for, airplanes at; Elmira, NewYork.During the first 3 months. of 1943, the Company purchasedraw materials valued at about $25,000, approximately 10 percent-of49 N. L.R. B., No. 34.282 SWIFT LUBRICATOR COMPANY283which was shipped to.it from points outside the State of New York.-During the same period the Company sold finished products valuedat about $25,000, approximately 10 percent of which was shipped topoints outside the State of New York. The Company admits forthe purpose of this proceeding, that` it'is engaged in commerce withinthe meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDInternationalAssociation of Machinists is a labor organizationaffiliatedwith the 'American Federation of Labor, admitting tomembership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn March 15, 1943, the Union requested the Company'for exclu-sive recognition.The Company denied the request.A statement of a Field Examiner of the Board, introduced intoevidence at-the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting, commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees at the Elmira, New York,plant of the Company, excluding office, clerical, supervisory, andplant-protection employees, assistant foremen, and draftsmen,, consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.'V. THE DETERMINATIONOF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.The Union urges that the pay roll immediately preceding March 16,1943, the date of its petition herein, be used to determine eligibilityto vote.Inasmuch as no persuasive reasons appear as to why weshould depart from our usual practice, we, shall direct that the employees eligible to vote shall be those within the appropriate unit'The Field Examiner reportedthat the Uriionpresented 49 membership applicationcards.bearing apparently genuine signatures of persons whose names appear on the Com-pany's payroll of March12, 1943.Thane are approximately 128 persons in the appropri-ate unit. 284DECISIONS OF NATIONAL LABOR RELATQONS BOARDwho were employed during the pay-roll period immediately precedingthe date of the Direction of Election herein, subject to the limitationsand additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section/ 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,-it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Charles T. Burkeand James F. Burke doing business under the name and style ofSwift Lubricator Company, Elmira, New York, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30)'days from the date of this Direction,' under the directionand supervision of the Regional Director for the ,Third Region, act-ing in this 'matter as agent for the National Labor'Relations Board,and subject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll. period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present *themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby International Association of Machinists, A. F. of L., for thepurposes of collective bargaining.